UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 Mattachine Society of Washington, D.C.,         )
                                                 )
                           Plaintiff,            )
                                                 )
 v.                                             )       Civil Case No. 1: 16-cv-00773
                                                )
 United States Department of Justice,           )
                                                )
                           Defendant.           )
                                                )

                                  MEMORANDUM OPINION

       Before the Court are defendant's Motion for Summary Judgment and plaintiff's Cross-

Motion for Summary Judgment. Having considered the motions, responses, replies, exhibits,

filings, and applicable law, the Court grants in-part and denies in-part the parties' motions.

I.     BACKGROUND

       On January 25, 2013, the Mattachine Society of Washington, D.C. ("MSDC") submitted a

Freedom of Information Act ("FOIA") request to the Federal Bureau of Investigation ("FBI")

regarding the production of documents related to Executive Order 10450 ("EO 10450"). Compl.

4, ECF No. 1. EO 10450 was signed by President Eisenhower in 1953, and ostensibly gave the

heads of federal agencies the ability to investigate and dismiss government employees if they

posed a risk to national security. Id. at 1-3. MSDC claims that this stated purpose was merely

pretextual, and that in reality EO 10450 allowed J. Edgar Hoover to purge the FBI of gay and

lesbian employees whom he had previously identified via the "Sex Deviate Program." Id. at 1- 2.

The adoption of EO 10450 legalized the firing of government employees on the basis of sexual

perversion. Id. at 3. In the following decades, the FBI and the United States Civil Service




                                                    1
Commission ("CSC") discharged thousands of employees from federal service for sexual

perversion under EO 10450. Id. at 3.

       The Government's response to MSDC's FOIA request for documents regarding this

program or its overseer Warren E. Burger, then Civil Division Chief for the Department of Justice

at the time of EO 10450's enactment, resulted in the production of 552 pages of documents and

the withholding of 583 additional documents. Id. at 4. Because of the apparent paucity of

documents produced in response to request for all documentation of a 40 year program, MSDC

filed this suit requesting that this Court order the Department of Justice ("DOJ'') and the FBI

release all materials currently identified. MSDC also requests that the FBI conduct a new, more

thorough search and review of their files to identify further responsive documents. Id. at 5.

       The Government filed a Motion for Summary Judgment, ECF No. 37, arguing that they

have conducted an adequate search and produced all responsive documents. Def. 's Mot. for

Summ. J. 3. Plaintiff has filed a Cross-Motion for Summary Judgment, ECF No. 40, arguing that

the DOJ improperly invoked statutory exemptions to withhold certain responsive documents. Pl. 's

Cross-Mot. for Summ. J. 1-2. The Court, in response to the plaintiffs opposition of Government's

Motion for Summary Judgment, granted ex parte, in camera review ofunredacted versions of FBI

458-460, FBI 935-938, FBI 1151-1152, and FBI 1268-1269 in order to determine whether the

Government's invocation of statutory exemptions to withhold or redact responsive documents was

proper. Order 1, ECF No. 48.

II.    LEGALSTANDARDS

       A.      Summary Judgment

       Summary judgment is appropriate when "the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." FED. R. Clv.



                                                2
PRO.   56(a). Summary judgment is "appropriate only in circumstances where 'the evidence is such

that a reasonable jury could not return a verdict for the nonmoving party."' Washington Post Co.

v. Dept. of Health & Human Servs., 865 F.2d 320, 325 (D.C. Cir. 1989) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). All evidence must be viewed "in the light most

favorable to the nonmoving party," and if a genuine dispute exists, "parties should be given the

opportunity to present direct evidence and cross-examine the evidence of their opponents in an

adversarial setting." Id.

        In FOIA cases, an agency defendant may be entitled to summary judgment if it can

demonstrate that (1) no material facts are in dispute, (2) it has conducted an adequate search for

responsive records, and (3) each responsive record that it has located has either been produced to

the plaintiff, is unidentifiable, or is wholly exempt from disclosure. Weisberg v. Dept. of Justice,

705 F.2d 1344, 1350-1351 (D.C. Cir. 1983).

        B.      Adequacy of the Search

        An agency that has received a FOIA request must "conduct a search reasonably calculated

to uncover all relevant documents." Truitt v. Dept. of State, 897 F.2d 540, 541 (D.C. Cir. 1990)

(internal quotation marks omitted). The adequacy of a search does not depend upon whether it

uncovers all documents that may conceivably exist, but upon the agency demonstrating that it

made "a good faith effort to conduct a search for the requested records, using methods which can

be reasonably expected to produce the information." Oglesby v. Dept. of Army, 920 F.2d 57, 68

(D.C. Cir. 1990). Therefore, an agency need not demonstrate that it has conducted a perfect search

or that it "search[ ed] every record system." Safe Card Servs., Inc. v. SEC, 926 F .2d 1197, 1201

(D.C. Cir. 1991).




                                                 3
        At the summary judgment stage, the agency must demonstrate that it complied with FOIA

"by providing 'a reasonably detailed affidavit, setting forth the search terms and the type of search

performed, and averring that all files likely to contain responsive material ... were searched."'

Iturralde v. Comptroller of Currency, 315 F.3d 311, 313-314 (D.C. Cir. 1991). The plaintiff may

then "provide countervailing evidence as to the adequacy of the agency's search." Id. at 314. If a

review of the record created by these affidavits raises "substantial doubt" as to a search' s adequacy,

"particularly in view of 'well defined requests and positive indications of overlooked materials,'"

summary judgment in the agency defendant's favor would not be appropriate. Valencia-Lucena

v. US. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999) (quoting Founding Church ofScientology

v. Nat'/ Sec. Agency, 610 F.2d 824, 837 (D.C. Cir. 1979)).

       Affidavits provided in support of the adequacy of an agency's search "are accorded a

presumption of good faith, which cannot be rebutted by 'purely speculative claims about the

existence and discoverability of other documents."' SafeCard, 926 F .2d at 1200. They may,

however, be rebutted by evidence of bad faith. Id.

       C.      Production and Exemptions

       This Court determines de nova whether an agency has properly withheld information under

a claimed FOIA exemption. See Mead Data Cent., Inc. v. Dept. of Air Force, 566 F.2d 242, 251

(D.C.Cir.1977). "The underlying facts are viewed in the light most favorable to the [FOIA]

requester," Weisberg, 705 F.2d at 1350, and the exemptions must be narrowly construed. FBI v.

Abramson, 456 U.S. 615, 630 (1982). An agency claiming an exemption to FOIA bears the burden

of establishing that the exemption applies. Fed. Open Mkt. Comm. ofFed. Reserve Sys. v. Merrill,

443 U.S. 340, 352 (1979). And FOIA requires that "[a]ny reasonably segregable portion of a




                                                  4
record shall be provided to any person requesting such record after deletion of the portions which

are exempt." 5 U.S.C.A. § 552(b).

       Especially in national security matters, however, courts generally defer to agency expertise.

See, e.g., Taylor v. Dept. of the Army, 684 F.2d 99, 109 (D.C. Cir. 1982) (according "utmost

deference" to classification affidavits); Krikorian v. Dept. of State, 984 F.2d 461, 464-65 (D.C.

Cir. 1993) (acknowledging "unique insights" of executive agencies responsible for national

defense and foreign relations). Because of that deference and the peculiarities of FOIA litigation,

agencies regularly submit affidavits setting forth the bases for withholding otherwise responsive

information, just as they do to establish the adequacy of their searches, in support of their motions

for summary judgment. The agency's submissions "must show, with reasonable specificity, why

the documents fall within the exemption." Judicial Watch, Inc. v. Dept. ofHealth &Human Servs.,

27 F. Supp. 2d 240, 242 (D.D.C. 1998). Again, they are presumed to be submitted in good faith.

Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981). The D.C. Circuit has

explained the importance of these submissions in evaluating FOIA exemption claims:

       As, ordinarily, the agency alone possesses knowledge of the precise content of
       documents withheld, the FOIA requester and the court both must rely upon its
       representations for an understanding of the material sought to be protected.....
       Affidavits submitted by a governmental agency in justification for its exemption
       claims must therefore strive to correct, however, imperfectly, the asymmetrical
       distribution of knowledge that characterizes FOIA litigation. The detailed public
       index which in Vaughn we required of withholding agencies is intended to do just
       that: to permit adequate adversary testing of the agency's claimed right to an
       exemption, and enable the District Court to make a rational decision whether the
       withheld material must be produced without actually viewing the documents
       themselves, as well as to produce a record that will render the District Court's
       decision capable of meaningful review on appeal.

King v. Dept. ofJustice, 830 F.2d 210, 218-19 (D.C. Cir. 1987) (quotations omitted).




                                                 5
         To accomplish that goal, the agency must supply "a relatively detailed justification,

specifically identifying the reasons why a particular exemption is relevant and correlating those

claims with the particular part of a withheld document to which they apply." Mead Data Cent. v.

Dept. ofthe Air Force, 566 F.2d 242, 251 (1977). The requisite specificity "imposes on the agency

the burden of demonstrating applicability of the exemptions invoked as to each document or

segment withheld." King, 830 F.2d at 224. Though the affidavits need not contain factual

descriptions the public disclosure of which would endanger the agency defendant's mission,

Vaughn v. Rosen, 484 F.2d 820, 826-27 (D.C. Cir. 1973), they must feature "the kind of detailed,

scrupulous description [of the withheld documents] that enables a District Court judge to perform

a de novo review." Church of Scientology of Cal., Inc. v. Turner, 662 F.2d 784, 786 (D.C. Cir.

1980).

                1.      Exemption 3

         Exemption 3 protects matters that are "specifically exempted from disclosure by statute."

5 U.S.C. § 552(b)(3). With regards to national security interests that may be protected by statute,

"it is the responsibility of the [agency], not that of the judiciary, to weigh the variety of subtle and

complex factors in determining whether disclosure of information may lead to an unacceptable

risk." CIA v. Sims, 471U.S.159, 185 (1985).

                2.      Exemption 6

         Exemption 6 protects "personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal privacy." 5 U.S.C. § 552(b)(6). In

examining whether exemption 6 is proper, the Court "must balance the interest of the general

public in disclosure against the privacy rights of individuals." Washington Post Co. v. Dept. of

Health & Human Servs., 690 F.2d 252, 258 (D.C. Cir. 1982). To perform this balancing, the Court



                                                   6
engages in a two-step inquiry of (1) determining whether the information is contained within

personnel, medical, or similar files, and (2) determining whether disclosure would constitute a

clearly unwarranted invasion of personal privacy. Id. at 260.

       Balancing aside, Exemption 6 protects any information which "applies to a particular

individual." Dept. of State v. Washington Post Co., 456 U.S. 595, 602 (1957).            However,

information about federal employees is generally afforded less protection. See Arie.ff v. Dept. of

the Navy, 712 F.2d 1462, 1467-68 (D.C. Cir. 1983) (declining to protect information about a large

group of individuals); Aguirre v. SEC, 551 F. Supp. 2d 33, 54 (D.D.C. 2008) ("Correspondence

does not become personal solely because it identifies government employees.")             Personal

information typically protected by exemption 6 includes "place of birth, date of birth, date of

marriage, employment history, and comparable data." Nat'/ Ass'n of Retired Fed. Emps. v.

Horner, 879 F.2d 873, 875 (D.C. Cir. 1989).

       This balancing must be made in light of the knowledge that the "dominant objective" of

Congress is to provide full disclosure of agency records. Dept. of the Air Force v. Rose, 425 U.S.
352, 361 (1976). "Under exemption 6, the presumption in favor of disclosure is as strong as can

be found anywhere in the Act." Nat'/ Ass 'n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C.

Cir. 2002).

               3.     Exemption 7(C)

       Exemption 7(C) protects "records or information compiled for law enforcement purposes,

but only to the extent that the production of such law enforcement records or information ... could

reasonably be expected to constitute an unwarranted invasion of personal privacy." 5 U.S.C. §

552(b)(7). As in exemption 6, the Court must "balance the privacy interests that would be

compromised by disclosure against the public interest in release of information." Davis v. Dept.



                                                7
of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992). However, under exemption 7(C) the only

relevant public interest is "the citizens' right to be informed about 'what their government is up

to."' Dept. ofJustice v. Reports Comm.for Freedom ofPress, 489 U.S. 749 (1989) (quoting EPA

v. Mink, 410 U.S. 73, 105 (1975) (Douglas, J., dissenting)).

                 4.     Exemption 7(D)

          Exemption 7(D) protects "records or information compiled for law enforcement purposes,

but only to the extent that the production of such law enforcement records or information ... could

reasonably be expected to disclose the identity of a confidential source." 5 U.S.C. § 552(b)(7). For

this exemption, "the question is not whether the requested document is of the type that the agency

usually treats as confidential, but whether the particular source spoke with an understanding that

the communication would remain confidential. Dept. of Justice v. Landano, 508 U.S. 165, 172

(1993).     In order to demonstrate this, the agency may "point to more narrowly defined

circumstances that will support the inference [of confidentiality]." Id. at 179.

III.      ANALYSIS

          As discussed above, an agency defendant in a FOIA cases may be entitled to summary

judgment if it can demonstrate that (1) no material facts are in dispute, (2) it has conducted an

adequate search for responsive records, and (3) each responsive record that it has located has either

been produced to the plaintiff, is unidentifiable, or is wholly exempt from disclosure. Weisberg,
705 F.2d at 1350-1351.

          Neither MSDC nor the Government alleges that there are material facts in dispute, and

therefore the Court's analysis will focus on the second and third of the elements outlined in

Weisberg.




                                                 8
        A.      The FBl's Search was Not Adequate

        The FBI's response fails to demonstrate that their search was reasonably calculated to

uncover all relevant documents. The locations searched and search techniques employed by the

FBI, as outlined in the Second Hardy Declaration, are sufficient, but the limited nature of the terms

used, and the complete failure to search for documents related to Warren E. Burger, are wholly

insufficient. Second Hardy Declaration 4-5, ECF No. 44-1.

        The FBI searched for "Executive Order 10450," "Sex Deviate," and "Sex Deviate

Program" during its initial searches. Id. at 3. However, the plaintiffs FOIA request asked the FBI

to "provide copies of all communications, personnel or investigative files created in association

with Executive Order 10450." Pls.' FOIA Request 1, ECF No. 1-18. It further requests "any and

all internal FBI correspondence or communications regarding Executive Order 10450 and

specifically includes, but is not limited to, all files created by and communications to or from

Warren E. Burger." Id.

        The defendant cites the initial FOIA request as the genesis of its search terms, but fails to

establish through its affidavit that the language of "Sex Deviate" persisted in use beyond the

implementation of EO 10450. As the plaintiff explains, that EO 10450 "authorized the FBI to

expand its 'Sex Deviate program."' Id. However, the language of EO 10450 uses the term "sexual

perversion" rather than "Sex Deviate," and the FBI's affidavit does not address this shift in

institutional language. Exec. Order No 10,450 Sec. 8(a)(l)(iii), 18 Fed. Reg. 2489 (Apr. 27, 1953).

The plaintiff cited this language in their initial request, and the Court finds that it is a reasonable

expectation that any sufficient search of material related to the discharge of federal employees

under the regime created by EO 10450 include the relevant language of the order itself. While

searching for "Sex Deviate" and "Sex Deviate program" may constitute an adequate search of



                                                  9
adverse actions against homosexual federal employees prior to the implementation and execution
                                                                .                       .

of EO 10450, the Court finds it inadequate in light of the shift in language reflected in the order

itself.

          The plaintiff, in their Cross-Motion for Summary Judgment, contends that a full search

related to EO 10450 "would include related terms such as morals charges, immoral, homo,

homosexual, gay, lesbian, queer, sodomy, deviant, and abomination." Pl.'s Cross-Mot. for Summ.

J. 15 (internal quotations omitted). In response, the government contends that supplemental terms

suggested by plaintiff would result in an overly burdensome number of responses. The FBI

contends that terms like "gay," "lesbian," and "homosexual," are overly broad, yet MSDC

explicitly outlined in their initial request that they are interested in the FBI's systematic collection

of information, specifically on homosexual employees, in the wake of EO 10450. Second Hardy

Declaration 4. While broad, these terms and the terms outlined in MSDC's Cross-Motion are

directly related to MSDC's specific request; even if there is a large volume of responsive

documents, MSDC's request would compel their production.

          As evidence of the overly burdensome nature of these terms, the government points to the

fact that "the search term 'pervert' alone returned over 5,500 Sentinel ECF hits," and that sifting

through these hits to determine which are responsive and which are not would be unduly

burdensome. Id. at 5--Q. However, the FBI has not reviewed any portion of this search or others

like it, offers no projections of what the results might be, and does not estimate the number of

additional hours, resources, or funds make these searches rise to level of being an undue burden.

The Government provides no context in which to assess the volume of responses as being

disproportionately burdensome as compared to similar requests. The FBI is asking the Court to




                                                  10
declare that these searches would be unduly burdensome merely because the FBI suspects that
                                    .                     .

they might be so, and that is not sufficient.

        Finally, the FBI completely failed to search for any documents related to Warren E. Burger

in its initial response to the request.    MSDC raised this issue during this lawsuit, and the

Government now says that it has searched all documents containing all permutations of Warren E.

Burger's name. The Government states that there is not a single responsive document amongst the

results. Id. at 6-7. Respectfully, this strains credulity. It is suspicious at best, and malicious at

worst, for the FBI to assert in one paragraph that the review of 5,500 documents would be

burdensome, and in the next claim to have conducted a review of every document related to any

permutation of the name Warren E. Burger--Chief Justice of the United States from 1969 to 1986,

D.C. Circuit Judge from 1956 to 1969, and Chief of the Civil Division of the Justice Department

from 1953 to 1956. This absurd dichotomy stretches credulity further, as the FBI claims that the

review of that search did not yield a single responsive document. The Court finds it nearly

impossible to believe that a search for every permutation of the name of the man who was charged

with carrying out EO 10450, a robust federal mandate that built upon an established FBI initiative,

yielded zero responsive documents.

        B.     FBI 458-460 are Properly Withheld Pursuant to Exemption 7(D)

        The Court finds that the FBI properly withheld documents FBI 458-460 under Exemption

7(D).   Through in camera review, the Court has confirmed that these documents constitute

information provided by a foreign government entity under the assumption of confidentiality, and

that to compel production of the documents may result in an unnecessary and entirely avoidable

cooling between the relations of the FBI and the foreign government entity which provided this

information.



                                                11
        C.      FBI 935-938 are Properly Redacted Pursuant to Exemptions 6 and 7(c)

        The Court finds that the FBI properly withheld documents FBI 458-460 under Exemption

7(D). Through in camera review, the Court has confirmed that these documents contain personally

identifying information that, if produced, would constitute a clear violation of the right of privacy

for individuals identified and their families.

       However, while the names in this document are properly redacted pursuant to Exemptions

6 and 7(c), the Court finds that public interest in the implementation and aftermath of EO 10450

is sufficient to warrant the production of an index for cross-referencing persons who are listed in

these and other responsive documents produced as a result ofMSDC's FOIA request.

       Such names are to be replaced with alphanumeric markers, which are to be uniquely

identifiable and consistent throughout all documents produced related to this FOIA request. The

Court believes that this will sufficiently protect the privacy interests of all parties involved, while

also allowing the public to better study the effects of EO 10450 on lesbian, gay, bisexual, and

transgender federal employees who were surveilled, harassed, and/or terminated under this

program and others like it.

       For the Court to allow the redaction of personal information without the production of such

an index would substantially inhibit the public's ability to know what its government is up to, and

effectively prevent the public from understanding what the impact of this allegedly discriminatory

and unconstitutional regime truly looked like. The Court believes that such a result is not in

keeping with the purpose of the Freedom oflnformation Act, and would therefore be an unjust and

unacceptable result.




                                                  12
             D.    FBI 1151-1152 are Not Properly Redacted Pursuant to Exemptions 6 and 7(c)

             The Court finds that the FBI has redacted portions of documents FBI 1151-1152 that are

not protected by Exemptions 6 and 7(c). Specifically, the FBI must produce a version of FBI 1152

that does not redact information contained in the third paragraph sentence which, in the redacted

version produced for in camera review, begins "Investigation showed that," other than names or

dates. Additionally, the FBI must produce a version of FBI 1152 that does not redact information

contained in the second line of the first full paragraph, or information contained in the fourth line

of the final paragraph, other than names or dates. The Court finds that all other redactions in FBI

1151-1152 are permissible pursuant to Exemptions 6 and 7(c).

         Finally, as outlined above, the names redacted in these documents are to be replaced with

identifying alphanumeric markers which will be included in the index produced for cross-reference

purposes.

        E.         FBI 1268-1269 are Properly Redacted Pursuant to Exemption 3

        The Court finds that the FBI properly redacted documents FBI 1268-1269 under

Exemption 3. Through in camera review, the Court has confirmed that redacted portions of these

documents constitute information protected by statute due to the presence of national security

interests.

V.      CONCLUSION

        Defendant's Motion for Summary Judgment will be denied insofar as the Court has found

that the search was inadequate, and insofar as the Court has found that FBI 935-938 and FBI 1151-

1152 were improperly redacted. Defendant's Motion for Summary Judgment will be granted

insofar as the Court has found that the exemptions invoked to redact or withhold FBI 458--460 and

FBI 1268-1269 were properly applied.



                                                  13
        Plaintiffs Cross-Motion for Summary Judgment will be deriied insofar as the Court finds
                             .                     .                           .
that the FBI's withholdings in part or in full of FBI 458-460. and FBI 1268-1269 are proper.

Plaintiffs Cross-Motion for Summary Judgment will be granted insofar as the Court finds the

FBI's search to be inadequate, and that the withholdings in part or in full of FBI 935-938 and FBI

1151-1152 are not proper.

        A separate order shall issue.

                                                                   ~c~~
                                                                    United States District Judge
DATE:




                                               14